This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-0419

                       In the Matter of the Welfare of the Child of:
                               A. S. R. and M. J. I., Parents

                                  Filed August 24, 2015
                                        Affirmed
                                      Hooten, Judge

                             Chippewa County District Court
                                 File No. 12-JV-14-611

Krystal M. Lynne, Stermer & Sellner, Chtd., Montevideo, Minnesota (for appellant)

David M. Gilbertson, Chippewa County Attorney, Montevideo, Minnesota (for
respondent county)

Susan Elaine Peterson Bones, Granite Falls, Minnesota (guardian ad litem)

       Considered and decided by Halbrooks, Presiding Judge; Worke, Judge; and

Hooten, Judge.

                         UNPUBLISHED OPINION

HOOTEN, Judge

       On appeal from an order terminating his parental rights, appellant father argues

that the district court erred by determining that termination of his parental rights was in

the child’s best interests. We affirm.
                                            FACTS

         In January 2012, appellant father M.J.I. pleaded guilty to one count of second-

degree criminal sexual conduct in connection with allegations that he had sexually abused

his minor stepson. In a later interview with police, appellant further admitted that he had

also sexually abused his son and his daughter, both of whom were minors at the time.

Appellant was sentenced to a stayed prison term and 25 years of probation, and was

required to attend sex offender treatment as part of his probation. The district court also

prohibited appellant from having contact with minors unless approved by his therapist

and/or his probation officer. Since sentencing, appellant has been terminated from his

sex offender treatment program three times, in violation of the terms of his probation.

         Appellant is the father of J.J.I., the subject of this action, who was born on May 8,

2014. Appellant was allowed to be present for the birth of the child in accordance with a

safety plan approved by appellant’s sex offender treatment program and his probation

officer.    However, when J.J.I.’s mother A.S.R.1 was discharged from the hospital,

appellant went to A.S.R.’s home with her and J.J.I. This contact was not authorized by

the safety plan. A few months later, A.S.R. brought J.J.I. to visit appellant’s daughter,

who lives in the same building as appellant. In an interview with a social worker,

appellant admitted that he helped A.S.R. carry J.J.I. up to his daughter’s apartment.

         On October 10, 2014, respondent Chippewa County filed a petition to terminate

appellant’s parental rights to J.J.I. based on his prior conviction of criminal sexual

conduct.      The petition noted that respondent had conducted an investigation into

1
    A.S.R. was not a party to the termination action which is before this court on appeal.

                                               2
appellant and “could not find any compelling reasons why filing a termination of parental

rights on [appellant] would not be in the best interest” of J.J.I. Appellant entered a denial

to the petition, and a trial was held at which a social worker, A.S.R., and appellant

testified.

       In addition to testimony about the events described supra, the witnesses spoke

about the relationship between appellant and A.S.R. and appellant’s potential relationship

with J.J.I. The social worker testified that she believed that A.S.R. will continue to be in

a relationship with appellant and that A.S.R. had indicated to her that she wanted

appellant to act as a father for J.J.I. A.S.R. testified that J.J.I. would benefit from having

appellant in his life if appellant could be rehabilitated and that there was a chance that she

and appellant would have more children in the future for J.J.I. “to have companionship or

a sibling.” Appellant testified that termination was not in J.J.I.’s best interests because he

did not want to “walk[] away from him,” and he wished to be able to talk to J.J.I. when

he was older.

       A.S.R. testified that she had been advised by respondent that it would be seeking

either a transfer of custody or a termination of her parental rights, and she indicated that

she was likely to agree to a transfer of custody of J.J.I. to her parents. The social worker

confirmed that a parenting assessment of A.S.R. had recommended that custody of the

child be transferred to A.S.R.’s parents, and the social worker agreed that this transfer

would be in J.J.I.’s best interests. Appellant indicated that he would agree to a petition

for the transfer of custody of J.J.I. to A.S.R.’s parents.




                                               3
       On February 13, 2015, the district court terminated appellant’s parental rights to

J.J.I. The district court concluded that termination was appropriate under Minn. Stat.

§ 260C.301, subd. 1(b)(9) (2014), based upon appellant’s conviction of second-degree

criminal sexual conduct. The district court further concluded that respondent had not

been required to provide reasonable services and that termination was in the best interests

of J.J.I. This appeal followed.

                                     DECISION

       Appellant challenges the district court’s decision to terminate his parental rights.

Parental rights may only be terminated for “grave and weighty reasons.” In re Welfare of

Child of J.K.T., 814 N.W.2d 76, 87 (Minn. App. 2012) (quotation omitted). We will

affirm if a statutory ground for termination is supported by clear and convincing evidence

and termination of parental rights is in the minor child’s best interests. In re Children of

T.R., 750 N.W.2d 656, 661 (Minn. 2008). We review the district court’s findings for

clear error and “review its determination of whether a particular statutory basis for

involuntarily terminating parental rights is present for an abuse of discretion.” In re

Welfare of Children of J.R.B., 805 N.W.2d 895, 901 (Minn. App. 2011), review denied

(Minn. Jan. 6, 2012).

       A district court may involuntarily terminate parental rights when the parent is

convicted of an offense requiring registration as a predatory offender under Minn. Stat.

§ 243.166, subd. 1b(a)–(b) (2014).      Minn. Stat. §§ 260.012(g)(5), 260C.301, subd.

1(b)(9) (2014). Moreover, the county is relieved from having to make reasonable efforts

to rehabilitate the parent and reunify the parent with the child if the district court


                                             4
determines that the termination petition states a prima facie case that the parent has

committed an offense requiring predatory offender registration.                 Minn. Stat.

§ 260.012(a)(6) (2014).

        Here, appellant was convicted of second-degree criminal sexual conduct under

Minn. Stat. § 609.343, subd. 1(g) (2004), which is an offense requiring him to register as

a predatory offender. Minn. Stat. § 243.166, subd. 1b(a)(1)(iii) (Supp. 2005). The

district court found after the admit/deny hearing that the petition adequately stated a

prima facie case for termination on the basis that appellant was convicted of an offense

requiring registration as a predatory offender. Appellant does not challenge the district

court’s findings that termination was warranted under section 260C.301, subdivision

1(b)(9), or that reasonable efforts were not required in this case. Instead, appellant argues

that the district court erred by determining that termination of his parental rights was in

J.J.I.’s best interests.

        District courts are required to give “paramount consideration” to the best interests

of the child when deciding whether to terminate parental rights. Minn. Stat. § 260C.301,

subd. 7 (2014); see J.R.B, 805 N.W.2d at 902 (“[C]onflicts between the rights of the child

and rights of the parents are resolved in favor of the child.”). A district court does this by

weighing three primary factors: (1) the child’s interest in maintaining the parent-child

relationship; (2) the parent’s interest in maintaining that relationship; and (3) any

competing interest of the child. In re Welfare of Children of M.A.H., 839 N.W.2d 730,

744 (Minn. App. 2013).         “Competing interests include such things as a stable

environment, health considerations and the child’s preferences.” J.R.B., 805 N.W.2d at


                                              5
905 (quotation omitted). We review the district court’s best-interests determination for

an abuse of discretion. Id. “[D]etermination of a child’s best interests is generally not

susceptible to an appellate court’s global review of a record, and . . . an appellate court’s

combing through the record to determine best interests is inappropriate because it

involves credibility determinations.” In re Welfare of Child of D.L.D., 771 N.W.2d 538,

546 (Minn. App. 2009) (quotations omitted).

       Appellant argues that termination was not in J.J.I.’s best interests because

termination “offer[ed] the child no further protection,” due to the fact that appellant was a

non-custodial parent of J.J.I. and was unlikely to be awarded custody or parenting time

because of his criminal history. He asserts that any protection J.J.I. gained from the

termination decision was outweighed by its financial consequences because termination

rendered J.J.I. ineligible to inherit from appellant, recover in a wrongful death suit, or

receive government benefits through him.

       In support of his argument, appellant relies on two cases in which non-custodial

parents sought voluntary termination of their parental rights: In re Welfare of Alle, 304
Minn. 254, 230 N.W.2d 574 (1975), and In re Welfare of J.D.N., 504 N.W.2d 54 (Minn.

App. 1993). Each of these cases held that there was no “good cause” allowing for the

voluntary termination of parental rights when a non-custodial parent appeared to seek

termination in order to avoid financial responsibility for the child. See Alle, 304 Minn. at

257–58, 230 N.W.2d at 576–77; J.D.N., 504 N.W.2d at 57–58. These cases noted that

allowing a parent to voluntarily terminate his or her parental rights based in part on

financial concerns failed to serve the twin aims of the statute: “to enable the judicial


                                             6
system to legally remove a child from a destructive or unhealthy home environment”

without the parent’s consent, and “to facilitate adoption procedures” by allowing for

voluntary termination. Alle, 304 Minn. at 257, 230 N.W.2d at 576; J.D.N., 504 N.W.2d

at 57.

         These cases are readily distinguishable. First, Alle and J.D.N. dealt with parents

seeking to voluntarily terminate their own rights—a much different situation than the

involuntary termination before this court.        “[C]ircumstances that justify involuntary

termination do not necessarily justify voluntary termination.” In re Welfare of Child of

W.L.P., 678 N.W.2d 703, 712 (Minn. App. 2004) (citing J.D.N., 504 N.W.2d at 56).

         Second, appellant’s argument is predicated on the assumption that he will never

parent or even contact J.J.I. due to his past conviction and the conditions of his probation.

Appellant’s claim that he will not pursue a relationship with J.J.I., combined with their

lack of a past parent-child relationship, only serves to support the district court’s decision

that termination was in the child’s best interests. See In re Welfare of R.T.B., 492
N.W.2d 1, 4 (Minn. App. 1992) (noting that lack of parent-child relationship supported

district court’s best-interests determination). And, if appellant’s parental rights were not

terminated, he would retain the right to seek custody or parenting time under Minn. Stat.

§ 257.541, subd. 2(a) (2014), and could also withhold his consent to an adoption under

Minn. Stat. § 259.24, subd. 1(a) (2014). Although appellant’s successful exercise of

these rights is unlikely given his history of sexually abusing his own children and

demonstrated lack of relationship with J.J.I., the possibility that appellant could come into

contact with J.J.I. if he retained his parental rights weighs in favor of termination.


                                              7
       The record also shows that appellant will remain in J.J.I.’s life. He has twice had

contact with J.J.I. in violation of the terms of his probation, and it appears that appellant

will remain in a relationship with A.S.R. In his reply brief, appellant asserts that “[a]ny

danger to the child” from his past contact or possible future contact with J.J.I. should be

attributed to A.S.R.’s willingness to allow those contacts to occur. This argument is

completely without merit. Appellant is on probation for having sexually abused his other

children, and he is responsible for ensuring that he complies with his probation by

avoiding contact with J.J.I. In sum, the district court’s finding that it is in J.J.I’s best

interests to prevent the child from having further contact with appellant is supported by

the record and is wholly consistent with the purpose of the juvenile protection statutes in

removing children from “destructive or unhealthy home environment[s].” See Alle, 304
Minn. at 257, 230 N.W.2d at 576.

       Appellant further argues that the district court erroneously disregarded J.J.I’s

financial wellbeing in its best-interests determination. This argument is not supported by

the record or the cases he cites.      In Alle and J.D.N., non-custodial parents sought

voluntary termination of their parental rights to relieve themselves of their financial

responsibility for a child. See id. at 257–58, 230 N.W.2d at 576–77 (concluding that it

was not in children’s best interests to allow parent to terminate his financial support of

children); J.D.N., 504 N.W.2d at 55 (noting that parent never made any voluntary child

support payments and owed significant child support arrearages).

       Unlike the parents in these cases, appellant failed to give any testimony indicating

what financial benefits he was or would be providing to J.J.I. In fact, the issue of his


                                             8
financial support did not arise until closing arguments, when his counsel asserted for the

first time that termination would prevent appellant from owing child support and would

render J.J.I. ineligible for federal disability benefits through appellant. For purposes of

this appeal, we will assume the question was properly before the district court despite the

fact that raising the question for the first time in closing arguments precluded respondent

from introducing any evidence on the point. Because the argument was raised for the

first time in appellant’s closing argument, however, he did not enter any evidence on this

issue, and thus the argument is, on this record, unsupported. Moreover, even if appellant

had testified about benefits to which J.J.I. would also be entitled, the juvenile protection

statutes specify that a termination order “shall not disentitle a child to any benefit due the

child from any third person, agency, state, or the United States.” Minn. Stat. § 260C.317,

subd. 2 (2014). Given the utter lack of record evidence as to any lack of financial

benefits J.J.I. would have as a result of the termination of appellant’s parental rights, the

evidence supports the district court’s rejection of appellant’s financial claims, including

its findings that appellant “did not introduce any evidence of a disability or any benefits

that the child might receive” and that J.J.I. would remain eligible for benefits by statute.

Accordingly, we conclude that the district court’s best-interests determination is not

erroneous on this record.

       Next, appellant argues that termination of his parental rights is inappropriate

because respondent should have sought to transfer custody to the child’s maternal

grandparents instead of seeking to terminate his parental rights. We disagree. By statute,

respondent is required to petition to terminate the parental rights of a parent if that parent


                                              9
is convicted of an offense requiring registration as a predatory sex offender. Minn. Stat.

§ 260C.503, subd. 2(a)(6) (2014). The county is relieved of this duty only if it and the

responsible social services agency “determine and file” a petition for a transfer of custody

of the child to a relative or a petition for the child to be designated in need of protection

or services (CHIPS). Id., subd. 2(d) (2014). To invoke one of these alternatives to

termination, the county must either include in its petition to transfer custody “a

determination that adoption is not in the child’s best interests and that transfer of

permanent legal and physical custody is in the child’s best interests,” or include in its

CHIPS petition “a compelling reason why filing a termination of parental rights petition

would not be in the best interests of the child.” Id. We review the construction and

application of statutes de novo. In re Welfare of Child of R.S., 805 N.W.2d 44, 49 (Minn.

2011).

         To support his argument, appellant points to the social worker’s trial testimony

that a transfer of custody would be in J.J.I’s best interests, and asserts that there was no

need for respondent to terminate his parental rights when adoption is not being

contemplated for the child and appellant’s history as a sex offender prevents him from

having contact with the child. Contrary to appellant’s assertions, however, the social

worker did not testify that a transfer of custody would be in the best interests of J.J.I.

regarding appellant’s parental rights to the child; rather, the social worker was testifying

about a parenting assessment and the recommendation based thereon regarding A.S.R.’s

parental rights. In fact, in district court, respondent objected to this line of testimony

because it dealt with A.S.R., whose parental rights were not at issue in the trial


                                             10
addressing whether to terminate appellant’s parental rights, and the district court

sustained the objection on precisely that ground.

       Moreover, here, in its petition to terminate appellant’s parental rights, respondent

stated that it had investigated the matter and “could not find any compelling reasons”

why filing a termination petition would not be in the best interests of J.J.I. Absent a

reason or basis for the county to seek a non-termination resolution of this case,

respondent was required under Minn. Stat. § 260C.503, subd. 2(a)(6) to petition to

terminate appellant’s parental rights. Absent a reason or basis for the county to seek a

non-termination resolution of this case, respondent was required under Minn. Stat.

§ 260C.503, subd. 2(a)(6) to petition to terminate appellant’s parental rights. Moreover,

any possible error in respondent’s decision on this point was obviated when the district

court affirmatively found that termination of appellant’s parental rights was, in fact, in

J.J.I.’s best interests. Cf. In re Welfare of Children of D.F., 752 N.W.2d 88, 98 (Minn.

App. 2008) (applying harmless error analysis in the context of a termination of parental

rights).

           On this record, we conclude that the district court did not abuse its discretion

by terminating appellant’s parental rights to J.J.I.

       Affirmed.




                                              11